Per Curiam.
This indictment seems to have been drawn with an eye to the case of Wilson v. The Commonwealth, the circumstances of which are nearly the same; where it was held that the fee of twenty five cents allowed specifically by the fee bill then in force, for a copy of the judgment, was all that the party was bound to tender for a copy of the proceedings at large. This fee of twenty five cents is reduced by the present fee bill to eighteen cents and three quarters of a cent; but the phraseology as to this and almost all other items'remains the same. The decision then is in point, and being on the only exception argued here, disposes of the case.
Judgment affirmed.